UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended October 3, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-4850 COMPUTER SCIENCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2043126 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 3170 Fairview Park Drive Falls Church, VA 22042 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (703) 896-1000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [X]Accelerated filer []Non-accelerated filer [] Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act).Yes[]No[X] 151,483,019 shares of Common Stock, $1.00 par value, were outstanding on October 31, 2008. COMPUTER SCIENCES CORPORATION INDEX TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Condensed Statements of Income, Second Quarter andSix Months Ended October 3, 2008 and September 28, 2007 1 Consolidated Condensed Balance SheetsOctober 3, 2008 and March 28, 2008 2 Consolidated Condensed Statements of Cash Flows,Six Months Ended October 3, 2008 and September 28, 2007 3 Notes to Consolidated Condensed Financial Statements 4 Item 2. Management's Discussion and Analysis ofFinancial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures about Market Risk 52 Item 4. Controls and Procedures 53 PART II. OTHER INFORMATION Item 1. Legal Proceedings 55 Item 1A. Risk Factors 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 6. Exhibits 61 i PART I, ITEM 1. FINANCIAL STATEMENTS COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (unaudited) Second Quarter Ended Six Months Ended (In millions except per-share amounts) Oct. 3, 2008 Sept. 28, 2007 Oct. 3, 2008 Sept. 28, 2007 Revenues $ 4,238.7 $ 4,017.2 $ 8,675.8 $ 7,855.1 Costs of services (excludes depreciation and amortization) 3,406.7 3,253.8 7,008.0 6,351.9 Selling, general and administrative 285.3 241.1 562.8 481.7 Depreciation and amortization 312.1 292.2 629.3 571.2 Interest expense 58.8 48.8 122.7 78.0 Interest income (9.1 ) (8.8 ) (18.6 ) (18.3 ) Special items 25.9 74.9 Other (income) expense (0.2 ) (7.4 ) 13.1 (25.6 ) Total costs and expenses 4,053.6 3,845.6 8,317.3 7,513.8 Income before taxes 185.1 171.6 358.5 341.3 Taxes on income (266.6 ) 95.8 (213.8 ) 157.4 Net income $ 451.7 $ 75.8 $ 572.3 $ 183.9 Earnings per share: Basic $ 2.98 $ 0.44 $ 3.78 $ 1.06 Diluted $ 2.95 $ 0.43 $ 3.74 $ 1.04 See accompanying notes. 1 COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (unaudited) (In millions except shares) Oct. 3, 2008 Mar. 28, 2008 ASSETS Cash and cash equivalents $ 741.6 $ 698.9 Receivables 4,243.6 4,564.7 Prepaid expenses and other current assets 1,818.0 1,764.5 Assets held for sale 10.5 Total current assets 6,813.7 7,028.1 Property and equipment, net 2,576.8 2,764.6 Outsourcing contract costs, net 792.5 925.4 Software, net 516.3 527.4 Goodwill 3,867.6 3,975.2 Other assets 611.0 659.0 Total assets $ 15,177.9 $ 15,879.7 LIABILITIES Short-term debt and current maturities of long-term debt $ 1,108.2 $ 838.4 Accounts payable 539.1 798.1 Accrued payroll and related costs 836.6 926.6 Other accrued expenses 1,345.0 1,638.7 Deferred revenue 928.0 1,078.5 Income taxes payable and deferred income taxes 322.1 414.9 Total current liabilities 5,079.0 5,695.2 Long-term debt, net 2,665.1 2,635.3 Income tax liabilities 852.0 1,235.6 Other long-term liabilities 842.9 851.8 STOCKHOLDERS' EQUITY Common stock, par value $1.00 per share; authorized 750,000,000 shares; issued 159,649,241 (2009) and 159,218,613 (2008) 159.6 159.2 Additional paid-in capital 1,817.2 1,770.9 Retained earnings 4,349.6 3,801.9 Accumulated other comprehensive income (loss) (213.5 ) 100.6 6,112.9 5,832.6 Less common stock in treasury, at cost, 8,170,495 shares (2009) and 8,101,652 shares (2008) (374.0 ) (370.8 ) Total stockholders' equity 5,738.9 5,461.8 Total liabilities and stockholders' equity $ 15,177.9 $ 15,879.7 See accompanying notes. 2 COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended (In millions) Oct. 3, 2008 Sept. 28, 2007 Cash flows from operating activities: Net income $ 572.3 $ 183.9 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization and other non-cash charges 680.9 604.4 Stock based compensation 33.8 35.5 Provision for losses on accounts receivable 11.8 2.1 Foreign currency exchange loss (19.0 ) (8.8 ) Gain (loss) on dispositions, net of taxes 1.6 (3.3 ) Changes in assets and liabilities, net of effects of acquisitions: (Increase) decrease in assets 159.0 (441.4 ) Decrease in liabilities (1,095.4 ) (464.2 ) Net cash provided by (used in) operating activities 345.0 (91.8 ) Investing activities: Purchases of property and equipment (362.1 ) (433.3 ) Outsourcing contracts (72.6 ) (61.4 ) Acquisitions (62.8 ) (1,315.6 ) Software (98.8 ) (78.3 ) Other investing cash flows 39.5 8.2 Net cash used in investing activities (556.8 ) (1,880.4 ) Financing activities: Net borrowings (repayments) of commercial paper, net 472.1 (.4 ) Borrowings under lines of credit 280.2 305.6 Repayments on lines of credit (161.4 ) (215.9 ) Principal payments on long-term debt (316.1 ) (19.5 ) Proceeds from debt issuance 1,391.3 Proceeds from stock option and other common stock transactions 12.3 73.2 Repurchase of common stock, net of settlement (3.3 ) (153.1 ) Excess tax benefit from stock-based compensation 1.3 8.9 Other financing cash flows 2.1 2.9 Net cash provided by financing activities 287.2 1,393.0 Effect of exchange rate changes on cash and cash equivalents (32.7 ) 19.9 Net increase (decrease) in cash and cash equivalents 42.7 (559.3 ) Cash and cash equivalents at beginning of year 698.9 1,050.1 Cash and cash equivalents at end of period $ 741.6 $ 490.8 See accompanying notes. 3 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 1 – Basis of Presentation Computer Sciences Corporation (CSC or the Company) has prepared the unaudited consolidated condensed financial statements included herein pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles for the United States have been condensed or omitted pursuant to such rules and regulations.It is recommended that these condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended March 28, 2008.In the opinion of the Company, the unaudited consolidated condensed financial statements included herein reflect all adjustments necessary to present fairly the financial position, the results of operations and the cash flows for such interim periods.The results of operations for such interim periods are not necessarily indicative of the results for the full year. Note 2 – Accounting Change The
